

117 S1290 IS: Sensible, Timely Relief for America's Nuclear Districts' Economic Development Act of 2021
U.S. Senate
2021-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 1290IN THE SENATE OF THE UNITED STATESApril 21, 2021Ms. Duckworth (for herself, Ms. Collins, Mr. King, Mr. Sanders, Mr. Markey, and Mrs. Gillibrand) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo assist communities affected by stranded nuclear waste, and for other purposes.1.Short titleThis Act may be cited as the Sensible, Timely Relief for America's Nuclear Districts' Economic Development Act of 2021 or the STRANDED Act of 2021.2.FindingsCongress finds that—(1)in 1982, Congress authorized the Secretary of Energy and the Chairman of the Nuclear Regulatory Commission to safely manage and dispose of the most highly radioactive nuclear waste of the United States, a responsibility that includes—(A)removing spent nuclear fuel from commercial nuclear power plants for a fee; and(B)transporting the spent fuel to—(i)a permanent geological repository; or(ii)an interim storage facility before permanent disposal;(2)for more than 30 years, nuclear power plants have operated in good faith that the Federal Government would establish a permanent geological repository;(3)communities affected by stranded nuclear waste are in fact interim nuclear waste storage sites;(4)the Nuclear Waste Policy Act of 1982 (42 U.S.C. 10101 et seq.)—(A)directed the Secretary to make annual impact assistance payments to States or appropriate units of local government to mitigate the social and economic impacts of the establishment and operation of interim nuclear waste storage capacity within the jurisdictional boundaries of an affected community; and(B)established the rate for impact assistance payments at $15 per kilogram of spent nuclear fuel;(5)decommissioning a commercial nuclear power plant is often catastrophic for the host community because nuclear power plants are major employers and the primary source of local tax revenue;(6)stranded nuclear waste is a profound obstacle to future economic growth, deterring potential employers and residents from considering the host community;(7)stranded nuclear waste prevents economic development in communities in which the stranded nuclear waste is located; and(8)it is critical to provide resources to communities that—(A)are challenged by stranded nuclear waste; or(B)will be challenged by stranded nuclear waste during the 10-year period beginning on the date of enactment of this Act.3.DefinitionsIn this Act:(1)AcademyThe term Academy means the National Academy of Sciences.(2)Affected communityThe term affected community means a unit of local government, including a county, city, town, village, school district, or special district, that contains stranded nuclear waste within the boundaries of the unit of local government, as determined by the Secretary.(3)Eligible civilian nuclear power plantThe term eligible civilian nuclear power plant means a nuclear power plant that—(A)has been decommissioned; or(B)is in the process of being decommissioned.(4)SecretaryThe term Secretary means the Secretary of Energy.(5)Stranded nuclear wasteThe term stranded nuclear waste means nuclear waste or spent nuclear fuel stored in dry casks or spent fuel pools at a decommissioned or decommissioning nuclear facility.4.Innovative solutions prize competition(a)EstablishmentNot later than 180 days after the date of enactment of this Act, the Secretary shall establish under section 24 of the Stevenson-Wydler Technology Innovation Act of 1980 (15 U.S.C. 3719) a competitive prize competition (referred to in this section as the prize competition) to award prizes for proposals for affected communities to carry out alternatives to nuclear facilities, generating sites, and waste sites.(b)Prize board(1)EstablishmentThere is established an advisory board (referred to in this section as the Board) to advise the Secretary on—(A)the design and implementation of the prize competition; and(B)the development of each pilot project under subsection (d).(2)CompositionThe Board shall be composed of not fewer than 9 members appointed by the Secretary—(A)who shall provide expertise in—(i)nuclear waste;(ii)workforce issues;(iii)technology development; and(iv)economic development; and(B)who may include representatives from—(i)the National Laboratories;(ii)nonprofit organizations; and(iii)institutions of higher education.(c)Award amountAn award under the prize competition shall be in the amount of $500,000.(d)Pilot project(1)In generalThe Secretary, in consultation with the Board, shall develop a pilot project based on each proposal for which a prize is awarded under the prize competition.(2)FundingOf the amounts made available under section 8, the Secretary may use $500,000 to carry out each pilot project under paragraph (1).(e)ReportNot later than 60 days after the date on which a prize is awarded under the prize competition, the Secretary shall submit to the relevant committees of Congress a report that describes the proposal for which the prize was awarded.5.Stranded Nuclear Waste Task Force(a)EstablishmentThe Secretary shall establish a task force, to be known as the Stranded Nuclear Waste Task Force—(1)to conduct a study on existing public and private resources and funding for which affected communities may be eligible; and(2)to develop immediate and long-term economic adjustment plans tailored to the needs of each affected community.(b)StudyNot later than 180 days after the date of enactment of this Act, the Stranded Nuclear Waste Task Force shall complete and submit to Congress the study described in subsection (a).6.Economic impact grants(a)EstablishmentNot later than 60 days after the date of enactment of this Act, the Secretary shall establish and carry out a noncompetitive grant program to provide financial assistance to units of local government within the jurisdictional boundary of which an eligible civilian nuclear power plant is located to offset the economic and social impacts of stranded nuclear waste in affected communities.(b)EligibilityA unit of local government that is an affected community shall be eligible to receive a grant under this section for a fiscal year.(c)Awards(1)AmountThe amount of a grant awarded under subsection (a) shall be equal to $15 for each kilogram of spent nuclear fuel stored at the eligible civilian nuclear power plant in the affected community.(2)Number and frequencyWith respect to each eligible civilian nuclear power plant, the Secretary may only award 1 grant under subsection (a) to each eligible unit of local government for each fiscal year.7.Annual reportNot later than 1 year after the date of enactment of this Act, and annually thereafter through fiscal year 2026, the Secretary shall submit to Congress a report that—(1)describes and evaluates the progress and effectiveness of—(A)the prize competition established under section 4(a);(B)each pilot project established under section 4(d); and(C)the grant program established under section 6(a); and(2)provides recommendations for legislative, regulatory, or other changes to improve the prize competition, pilot projects, or grant program described in paragraph (1), as applicable.8.Authorization of appropriations(a)In generalThere is authorized to be appropriated to the Secretary to carry out this Act $175,000,000 for each of fiscal years 2022 through 2026.(b)No offsetNone of the funds made available under this section may be used to offset the funding for any other Federal program.